Citation Nr: 1802194	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-10 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for intermittent palpations with dyspnea and sinus bradycardia of unknown etiology.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to December 2008 in the United States Army. He had service in the Southwest Asia Theater between 2006 and 2008.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing. A transcript of the hearing has been associated with the claims file.  At the conclusion of the hearing, the record was left open for a period of 90 days so the Veteran could supplement the record with additional evidence.  No additional evidence was submitted.  


FINDING OF FACT

The Veteran does not have a cardiovascular disability and his intermittent palpations with dyspnea and sinus bradycardia of unknown etiology do not meet the criteria for a compensable rating for any six-month period since active service.


CONCLUSION OF LAW

The criteria for service connection for intermittent palpations with dyspnea and sinus bradycardia of unknown etiology have not been met. 38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (West 2012). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2017).

B. Presumptive Service Connection for service in the Southwest Asia Theater of operations during the Persian Gulf War

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117 (West 2012); 38 C.F.R. § 3.317 (a)(1) (2017).

A Persian Gulf Veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317 (e). In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations as he served in Iraq from 2006 to 2008. Accordingly, the Board finds the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability. 

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia). 38 C.F.R. § 3.317 (a)(2)(i) (2017). 

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3) (2017). Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4) (2017).

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317 (b) (2017). 

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Lay persons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue. Id. at 9-10. 

To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized. See 38 C.F.R. § 3.317 (a)(5); 38 C.F.R. Part 4 (2017).

Intermittent palpations with dyspnea and sinus bradycardia of unknown etiology

At a July 2017 hearing before the Board, the Veteran testified that he has current cardiovascular symptoms, intermittent palpations with dyspnea and sinus bradycardia of unknown etiology, are related to his active service. See July 2017 Transcript. He reported first noticing "something different going on" when he went for a run after returning from his 2008 deployment in Iraq. He noticed that his heart began beating very hard and he could not breathe properly. He testified that he has continued to experience these symptoms continuously since service.

Service treatment records do not document any complaints, treatment, or diagnosis of a cardiovascular disability. The records are absent for any symptoms of shortness of breath, palpitations, or bradycardia until the Veteran's October 2008 separation examination where the Veteran reported these cardiovascular symptoms. Based on the Veteran's report, the examiner diagnosed the Veteran with intermittent palpations with dyspnea and sinus bradycardia with unknown etiology. After physical examination, the Veteran was found to have normal cardiovascular functioning without any indication of symptoms manifesting to a compensable degree.

The Veteran is competent to report his observable symptoms, such as shortness of breath and palpations. However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a cardiovascular disability falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Thus, the Veteran's statements asserting a cardiovascular disability with associated symptoms are limited in their probative value.

In July 2012, the Veteran was afforded a VA examination for his cardiovascular symptoms. See July 2012 VA Examination. A diagnosis of intermittent palpations with dyspnea of unknown etiology was confirmed with an onset of October 2007. The Veteran's symptoms were found to have decreased in their frequency occurring once a month and lasting between 1 and 3 minutes. The Veteran's presented with bradycardia with his heart rate measured at 48 beats per minute. The examination was negative for any cardiovascular pathology including and absence of myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesions. Review of a June 2012 echocardiogram (EKG) was considered normal. An interview based METs test revealed no level of limitation with physical activity. The examiner found that the Veteran's symptoms did not have an adverse impact on his functional abilities.

The most probative evidence on record regarding the Veteran's claimed cardiovascular disability is the July 2012 VA examination report, which documents that the Veteran does not have a diagnosis of a cardiovascular disability. Although the Veteran complained cardiovascular symptoms, such as shortness of breath and palpations during service, these are considered symptoms and do not constitute disabilities for which service connection can be granted, without a diagnosed or identifiable underlying malady or condition. There is no medical evidence of a current chronic diagnosed disability related to the reported conditions during the Veteran's active duty military service. The Veteran's bradycardia was attributed to his physical fitness as this was determined to be a common side effect of routine conditioning and not a cardiovascular disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current cardiovascular disability, service connection for the condition is not warranted. 38 U.S.C.§ 1110 (West 2012); see also Brammer v. Derwinski, 3 Vet. App. 223, at 225 (1992). As there is no diagnosed disease or disability to which the symptoms can be attributed, service connection on a direct basis cannot be established.

After consideration of the evidence of record discussed above, the Board finds that the preponderance of the evidence demonstrates that the Veteran's claimed symptoms of shortness of breath and palpations do not meet the criteria for a compensable rating for any six-month period since active service. The July 2012 VA examiner found that the Veteran did not have a diagnosis of a cardiovascular disease. Additionally, the Veteran's claimed cardiovascular symptoms did not require treatment or use of continuous medication. The cardiovascular symptoms were not considered to manifest to a compensable degree for any disability and were not considered chronic as per 38 C.F.R. § 3.317 (a)(2)(i) (2017). Thus, presumptive service connection for intermittent palpations with dyspnea and sinus bradycardia of unknown etiology is not warranted as a qualifying chronic disability.

For the reasons and bases discussed above and after a review of all the evidence, both lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for intermittent palpations with dyspnea and sinus bradycardia of unknown etiology on a direct or on a presumptive basis.

Should the symptoms become more severe or result in an occupational impact, the Veteran is certainly free to file a claim to reopen service connection for a heart condition.  


ORDER

Entitlement to service connection for intermittent palpations with dyspnea and sinus bradycardia of unknown etiology is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


